UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
TRUSTEES OF THE NEW YORK CITY
DISTRICT COUNCIL OF CARPENTERS
PENSION FUND, WELFARE FUND, ANNUITY
FUND, AND APPRENTICESHIP, JOURNEYMAN
RETRAINING, EDUCATIONAL AND
INDUSTRY FUND, et al.,
                       Petitioners,                                   19 CIVIL 1053 7 (VM)

                 -against-                                              JUDGMENT

ALLACOUSTIC SOLUTIONS, LLC,
                    Respondents.
-----------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Order dated February 19, 2020, that the Petition (Dkt. No. 1) of the Petitioners

for confirmation of the Opinion and Default Award dated September 28,2019, (the "Arbitration

Award," annexed hereto) is granted; and it is further

        ORDERED that the confirmed Arbitration Award is entered as a judgment of this Court,

including monetary judgment in favor of Petitioners and against Allacoustice Solutions, LLC in

the amount of$60,016.13 plus interest from September 28, 2019, the date of the Arbitration Award

through the date of this judgment with interest to accrue at the annual rates of 7 .50% in the amount

of$1,788.15; and it is further

       ORDERED that Petitioners are awarded $770 in attorneys' fees and $70 in costs arising out

of this proceeding for a total sum of $62,644.28; and it is further

       ORDERED that Petitioners are awarded post-judgment interest on the full judgment amount

in accordance with 28 U.S.C. Section 1961.
Dated: New York, New York
       February 20, 2020




                            THIS DOCUMENT WAS ENrtR..Eb
                            ON THE DOCKET ON ~ 2 - v
~   .

        F




                                      OFFICE OF THE IMPARTIAL ARBITRATOR

            ROGER E. MAHER
            IMPARTIAL ARBITRATOR
            ------------------------------------------------------------------------x
            In the matter of the Arbitration between:
            The New York District Council of Carpenter Pension Fund, New York City District Council of Carpenters Welfare
            Fund, New York City District Council of Carpenters Annuity Fund, New York City District Council of Carpenters
            Apprenticeship, Journeyman, Retraining, Educational & Industry fund, Trustees of the New York City Carpenters
            Relief and Charity Fund, The New York and Vicinity Carpenters Labor Management Corporation, and Joseph
            Geiger, as Executive Secretary Treasurer of the District Council for New York City and Vicinity, United
            Brotherhood Carpenters and Joiners of America

                                                        Petitioners,

                                                                                                 OPINION AND
                                                                                                 DEFAULT AWARD
                                                                                                 OF ARBITRATOR
                     -against-

            Allacoustic Solutions,
                                                        Respondent
            -----------------------------------------------------------------------x
                    Pursuant to the provisions of the Agreement between the Respondent-Employer and the
            District Council of New York City and Vicinity of the United Brotherhood of Carpenters and
            Joiners of America, effective 5/16/2017, and the designation of the undersigned as Impartial
            Arbitrator to determine disputes concerning claims arising from payments due to the Benefit
            Funds described in said written contract, the undersigned Arbitrator was called upon to hear and
            determine a controversy involving claims by the Petitioners that the Respondent-Employer is
            refusing to have its Books & Records examined by the Funds auditors for the audit period
            5/16/2017 through Date, in direct contravention of the Collective Bargaining Agreement that the
            Respondent-Employer is signatory to.
                    In accordance with the terms of the underlying written agreement, the Civil Practice Law
            and Rules of the State of New York and the herein Notice of Intention to Arbitrate dated
            4/23/2019, the undersigned by Notice of Hearing dated 5/03/2019, scheduled a hearing for
            9/12/2019, in order to determine the dispute between the parties.
                                                              OPINION
                    On 9/12/2019, at the place and time designated at the aforesaid Notice of Hearing,
            Charles Virginia, Esq., appeared on behalf of the Petitioners and submitted proof that the



                                                                    1
,,



     Respondent-Employer had legally sufficient notice of this proceeding and the claims against it.
     There being no appearance on behalf of the Respondent or any request for an adjournment or
     extension of time to appear, the undersigned found the Respondent to be in default and
     proceeded to hear the testimony and take evidence on the claims of the Petitioners.
             The uncontroverted testimony and evidence established that the Respondent was bound
     to a Collective Bargaining Agreement with the New York City District Council of Carpenters
     and said Agreement became effective 5/16/2017. This Contract obligated the Respondent-
     Employer to make its Books & Records, for the aforesaid audit period, available for examination
     by Funds auditors in order to verify that all required contributions were made to each of the
     aforesaid Fringe Benefit Trust Funds maintained by the Petitioners.
             In accordance with the procedures adopted by the Funds Trustees, as this Respondent-
     Employer refused to have its company's Books & Records examined by Funds auditors and
     continued to deny the Funds permission for an audit within seven days of the Funds written
     notice to the Respondent-Employer, this arbitration commenced, wherein the Funds seek to hold
     this Respondent-Employer liable for unpaid contributions in the estimated amount of $44,403.00
             dollars plus interest, liquidated damages, cost of the suit, attorney fees the fee of the
     Arbitrator in addition to the order to comply.
             The summary report of the estimated amount of$ 44,403.00 dollars was received into
     evidence. The Petitioners request that the monies due plus interest, liquidated damages, cost of
     the suit, attorney fees the fee of the Arbitrator and the order to comply be imposed upon the
     Respondent, all as required and set forth in the underlying Collective Bargaining Agreement and
     Benefit Fund Trustee procedures.
                                                   AWARD
             Upon the substantial and credible evidence of the case as a whole I find the Respondent~
     Employer, Allacoustic Solutions in violation of the Collective Bargaining Agreement for its
     failure to permit Benefit Funds auditors to examine its Books & Records for the period
     5/16/2017 through Date and is also obligated to pay the estimated amount of$ 44,403.00 dollars
     plus interest, liquidated damages, cost of the suit, attorney fees and the fee of the Arbitrator all in
     accordance with the terms and provisions of the Collective Bargaining Agreement and the
     Benefit Fund Trustees procedures in the following amounts:




                                                        2
Estimated Principal.............................               $   44,403.00
Interest...............................................        $    4,332.53
Liquidated Damages..........................                   $    8,880.60
Court Costs.... .. . . . . . . .. . . . . .. . .. . . . ...    $      400.00
Attorney's Fee..........................                       $    1,500.00
Arbitrator's Fee........................                       $      500.00
TOTAL                                                          $   60,016.13


           Wherefore, the Trustees of the New York City District Council Carpenters Benefit Funds
are awarded an aggregate amount of Sixty Thousand Sixteen & 13/100 dollars ($ 60,016.13)
which is to be paid forthwith by Allacoustic Solutions with interest to accrue at the annual rate of
7 .5 % from the date of this award.

Dated: Brooklyn, New York
       September 28, 2019




                                                              AFFIRMATION

STATE OF NEW YORK )
COUNTY OF KINGS )
The undersigned under penalty of perjury affirms that he is the Arbitrator in the within
proceeding and signed same in accordance with arbitration law of the State of New York.




To:        Charles Virginia, Esq.
           Virginia & Ambinder, LLP
           40 Broad Street, 7th Floor
           New York, New York 10004

           Christopher Ozard
           New York City District Council Carpenters Benefit Funds
           395 Hudson Street
           New York, New York 10014

           Allacoustic Solutions
           1S 254 Wisconsin A venue
           Lombard, IL 60148
            Via Regular Mail & Certified Return Receipt Requested#701830900001893781 l 4




                                                                    3
